Citation Nr: 0000578	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  99-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, (RO), which granted service connection for 
PTSD.  The assigned evaluation was 100 percent from June 25, 
1998 (38 C.F.R. § 4.29); 30 percent from August 1, 1998; 100 
percent from October 1, 1998 (38 C.F.R. § 4.29); and 30 
percent from December 1, 1998. 


REMAND

The veteran maintains, in substance, that the current 
evaluation assigned for his PTSD does not adequately reflect 
the severity of that disability.  Accordingly, a favorable 
determination is requested.  

The VA is required to extend a liberal reading to include 
issues raised in all documents submitted prior to a decision.  
See Douglas v. Derwinski, 2 Vet. App. 435 (1992).  In this 
regard, the Board notes that a claim for a total rating based 
on individual unemployability, due to service-connected 
disabilities, has reasonably been raised by the evidence of 
record.  Specifically, in correspondence received in February 
1999, it was contended on the veteran's behalf that because 
of his PTSD he missed a lot of work and was unemployable.  
This issue has been neither developed nor certified for 
appellate review, and is referred to the RO for appropriate 
action.

The clinical records reflect the veteran has been assigned 
Global Assessment of Functioning (GAF) scores in conjunction 
with diagnoses of PTSD and alcohol abuse.  In this regard, 
the Board notes that none of the veteran's VA medical records 
address the extent to which his assigned GAF score reflects 
psychiatric disability as the result solely of his service-
connected PTSD, or the extent to which the veteran's 
psychiatric disability is the result of other, non-service-
connected disabilities such as alcohol dependence.  None of 
the veteran's VA medical records distinguish those symptoms 
currently caused by his service-connected PTSD from those 
symptoms currently caused by his non-service-connected 
alcohol abuse and dependence.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disability or alcohol 
dependence or abuse since 1998.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of all current and recent employment.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any employment records indicated.

3.  The RO should provide the veteran 
with a VA Form 21- 8940, which is the 
formal claim form for a total rating for 
compensation based on individual 
unemployability.  The veteran should be 
requested to complete and return such 
form if he desires to claim entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
qualified specialist to determine the 
nature and extent of all psychiatric 
disorders present.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should identify all 
psychiatric disabilities, and address the 
effect of the service-connected PTSD on 
the veteran's social and industrial 
adaptability.  The examiner is 
specifically requested to distinguish 
manifestations of the veteran's service-
connected PTSD from symptoms caused by 
non-service-connected psychiatric 
disability, such as alcohol dependence or 
abuse.  If the examiner is unable to 
dissociate nonservice-connected 
manifestations, an explanation should be 
provided.  A complete rationale for all 
opinions expressed should be given.

5.  Then, in light of the additional 
evidence obtained, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for PTSD.  The RO 
should also adjudicate the issue of 
entitlement to total rating based on 
individual unemployability, due to 
service-connected disabilities, unless 
otherwise indicated by the veteran or his 
representative.  

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental 
statement of the case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran has the right to submit additional 
evidence 

and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




